DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 8, 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods of Groups I, III – V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.
Applicant’s election without traverse of Group II (claims 9 – 17) in the reply filed on 12/18/2020 is acknowledged.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 – 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Adams et al. (US 2008/0099715) or, in the alternative, under 35 U.S.C. 103 as obvious over Adams et al. (US 2008/0099715)
In regards to claim 9, Adams teaches polymer beads comprising magnetic iron oxide particles and which is useful for ion exchange (i.e., having ion exchange capacity) [0001, 0011].  The polymer beads are macroporous (i.e., porous matrix) which are prepared by incorporating one or more porogens in a dispersed organic phase in the production process [0010, 0012].  The organic phase includes one or more polymerizable monomers that polymerize to form the polymer matrix of the polymer beads including a) crosslinking monomers and b) functional monomers [0016 – 0018].  
The beads can include an amine group or acidic groups such as carboxylic, sulfonic acids which provide amine and acidic functional groups as claimed [0022, 0023].  The functional monomers include methacrylic acid, methyl or ethyl acrylate etc., which are ethylenically unsaturated groups according to monomers a) of the claim [0024, 0025]. The crosslinking monomers are not limited and can include ethylene glycol dimethacrylate, polyethylene glycol dimethacrylate etc. according to the monomers (b) of the claim [0027].  
Porogens are optionally removed and thus could be present or absent from the matrix [0043].  Porogens used in the process include benzene, toluene, or alcohols such as butanol, iso-
In regards to claim 10, Adams teaches the polymer beads which can have no porogens as previously discussed.
In regards to claim 11, Adams teaches the polymer bead having the non-polymeric porogens of the claim as previously stated.
In regards to claim 12, Adams teaches the polymer bead comprising the crosslinking monomer of the claim as previously stated.
In regards to claim 13, Adams teaches the polymer bead comprising crosslinking agents but does not recite the crosslinking agent of the claim.  Zhao et al. (US 2015/0218015) is added to teach crosslinking agents for polymer beads can including diacrylates and dimethacrylate types such as ethylene glycol dimethacrylate, polyethylene glycol dimethacrylate etc., and triacrylate or trimethacrylate types such as trimethylolpropane triacrylate, pentaerythritol triacrylate, pentaerythritol tetramethacrylate and their ethoxylated or propxylated derivatives etc. [0065, 0066].  Thus, in view of Zhao, the triacrylate and tetracrylate based crosslinking agents are used interchangeably with the diacrylate based crosslinking agents as claimed and the use of the claimed triacrylates and tetraacrylates would have been obvious in the matrix of Adams, since Zhao teaches they are interchangeable for polymer beads.
In regards to claims 14, 15, Adams teaches the polymer bead having the particles of the claims as previously stated.
In regards to claim 16, Adams teaches the polymer beads having ion exchange capacity as previously stated.
In regards to claim 17, Adams teaches the polymer beads having the amine and acidic functional groups of the claim as previously stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771